              Case 2:20-cv-00026-MTL Document 20 Filed 11/02/20 Page 1 of 5




1    RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
2
     NITHYA SENRA, CA SBN 291803
3    Trial Attorney, Tax Division
     U.S. Department of Justice
4    P.O. Box 683, Ben Franklin Station
     Washington, D.C. 20044
5    202-307-6570 (v)
     202-307-0054 (f)
6    Nithya.Senra@usdoj.gov
     Attorneys for the United States of America
7
                    IN THE UNITED STATES DISTRICT COURT FOR THE
8                               DISTRICT OF ARIZONA
9
     United States of America,                         Case No. CV-20-0026-PHX-MTL
10
                   Plaintiff,                          Motion to Substitute pursuant to Fed. R.
11                                                     Civ. P. 25(c)
                          v.
12
     Dennis J. Sprenger; State of Arizona ex rel
13   Department of Economic Security; Bank of
     Arizona; Ditech Financial LLC f/k/a Green
14   Tree Servicing, LLC;
15                 Defendants.
16
17          Plaintiff the United States of America (“United States”), by and through
18   undersigned counsel, hereby moves to substitute (add) New Residential Mortgage LLC as
19   a party in this action for (and remove) Ditech Financial LLC f/k/a Green Tree Servicing,
20   LLC pursuant to Fed. R. Civ. P. 25(c).
21          Background. This action seeks to foreclose on real property owned by Dennis J.
22   Sprenger, specifically 5109 E. Juniper Ave, Scottsdale, Arizona 85254 (APN 215-32-
23   557) (“Subject Property”), in order to pay outstanding tax liabilities owed by Mr. Spenger
24   pursuant to 26 U.S.C. § 7403 via judicial sale of the real property.
25          Mr. Sprenger acquired the subject property on November 5, 1996. See Exhibit 1.
26   Shortly after acquiring the subject property a Deed of Trust (Rec. No. XX-XXXXXXX) which
27   listed Bank of Arizona as the mortgagor was recorded (“1996 Mortgage”). See Exhibit 2.
28                                                 1
29
30
              Case 2:20-cv-00026-MTL Document 20 Filed 11/02/20 Page 2 of 5




1    An Assignment to Countrywide Home Loans Inc. was recorded the same day that the
2    Deed of Trust was recorded (Rec. No. XX-XXXXXXX). See Exhibit 3. On September 16,
3    2013, another Assignment of Deed of Trust (Rec. No. 20130829491) was recorded with
4    the Maricopa County Recorder. See Exhibit 4. This recording assigned Countrywide’s
5    interest in the 1996 Mortgage to Green Tree Servicing, LLC, which is now known as
6    Ditech Financial LLC. On November 16, 2016, a Modification Agreement (Rec. No.
7    20160846596) was recorded naming Ditech Financial LLC f/k/a Green Tree Servicing
8    LLC as the lender (“2016 Modification”). See Exhibit 5.
9           This action was filed on January 6, 2020 (Dkt. 1). A Notice of Lis Pendens was
10   recorded with the Maricopa County Recorder on January 24, 2020 (Dkt. 6-1). Ditech
11   Financial LLC was properly served a copy of the summons and Complaint via their
12   registered agent for service of process (CT Corporation) on March 20, 2020 (Dkt. 8).
13   Default was entered against Ditech Financial LLC f/k/a Green Tree Servicing LLC on
14   May 6, 2020. Ditech Financial LLC f/k/a Green Tree Servicing LLC was named as a
15   party in this action pursuant to 26 U.S.C. § 7403(b) because it may claim an interest in
16   the subject property by virtue of the 1996 Mortgage, relevant assignments, and 2016
17   Modification that have been recorded.
18          In preparation for the United States’ Motion for Default Judgment against Ditech
19   Financial LLC, the undersigned reviewed the Maricopa County Recorder’s website’s
20   Recorded Document Search, and found that a Corporate Assignment of Deed of Trust
21   (Rec. No. 20200177556) was recorded on March 2, 2020 with the Maricopa County
22   Recorder. See Exhibit 6 (“2020 Assignment”). This 2020 Assignment assigns the interest
23   of Ditech Financial LLC in the 1996 Mortgage and 2016 Modification to New
24   Residential Mortgage LLC. See Exhibit 6.
25          Applicable Procedures. Fed. R. Civ. P. 25(c) provides, “If an interest is
26   transferred, the action may be continued by or against the original party unless the court,
27   on motion, orders the transferee to be substituted in the action or joined with the original
28                                                 2
29
30
              Case 2:20-cv-00026-MTL Document 20 Filed 11/02/20 Page 3 of 5




1    party. The motion must be served as provided in Rule 25(a)(3).” Fed. R. Civ. P. 25(a)(3)
2    provides that “A motion to substitute, together with a notice of hearing, must be served
3    on the parties as provided in Rule 5, and on nonparties as provided in Rule 4.” As New
4    Residential Mortgage LLC is presently a nonparty, the United States will separately
5    request that the Court schedule a hearing date, so that the United States can serve both a
6    notice of hearing and this Motion in accordance with Fed. R. Civ. P. 4 on New
7    Residential Mortgage LLC, and in accordance with Fed. R. Civ. P. 5 on Ditech Financial
8    LLC.
9           Substitution is appropriate. The United States notes that Ditech was properly
10   named at the time of the filing of the Complaint, but recorded an Assignment after this
11   action was initiated. The 2020 Assignment was recorded after notice of this lawsuit was
12   recorded on January 24, 2020 but 18 days prior to Ditech being personally served with
13   the summons and Complaint on March 20, 2020. Substitution is permissive, as the action
14   can proceed against Ditech Financial LLC. See Fed. R. Civ. P. 25(c), see also Hilbrands
15   v. Far East Trading Co., Inc., 509 F.2d 1321, 1323 (9th Cir.1975) (under Rule 25(c) “the
16   original party continues the action unless the new party in interest is substituted on
17   motion”). Thus, Ditech Financial continues as the proper party unless the new party in
18   interest is substituted on motion.
19          Given Ditech’s default, it is unclear if there still remains an outstanding balance by
20   virtue of the 1996 Mortgage (Rec. No. XX-XXXXXXX) and 2016 Modification (Rec. No.
21   20160846596). If no outstanding balance is owed on the 1996 Mortgage and 2016
22   Modification, it would follow that Ditech Financial LLC, who was properly served in this
23   action, chose to default and not participate in this action. However, the 2020 Assignment
24   to New Residential Mortgage LLC was recorded prior to the summons being served on
25   Ditech, so it is unclear if Ditech’s failure to participate was intended to default the newly
26   assigned New Residential Mortgage LLC. The undersigned has attempted to contact New
27   Residential Mortgage LLC, but these efforts have not been fruitful.
28                                                 3
29
30
                Case 2:20-cv-00026-MTL Document 20 Filed 11/02/20 Page 4 of 5




1             In order to ensure that all proper parties are named in this action to aid with selling
2    the subject property free and clear of all interests of record, the United States of America
3    moves to substitute New Residential Mortgage LLC for the original party Ditech
4    Financial LLC f/k/a Green Tree Servicing LLC. In circumstances such as this, where loan
5    ownership changes during litigation, substitution is proper. See Burka v. Aetna Life Ins.
6    Co., 87 F.3d 478, 484 (D.C. Cir.1996) (purchaser of mortgage properly added as a
7    defendant under Fed. R. Civ. P. 25(c) in foreclosure action); Salazar v. Trustee Corps,
8    08–CV–2142–IEG (NLS), 2009 WL 690185, at *2 (S. D. Cal. Mar. 12, 2009)
9    (substituting FDIC for insolvent defendant bank under Rule 25(c) in action alleging that
10   bank lacked right to foreclose).
11            In the alternative to substituting New Residential Mortgage LLC for Ditech
12   Financial LLC f/k/a Green Tree Servicing LLC, the Court may instead join New
13   Residential Mortgage LLC with Ditech Financial pursuant to Rule 25(c). This would
14   provide New Residential Mortgage LLC with an opportunity to participate in this
15   foreclosure action and assert any interest it may claim in the real property, while allowing
16   the Court to proceed with entering default judgment against Ditech, finding that it has no
17   claim or lien interest in the property, and is not entitled to any of the sale proceeds.
18            WHEREFORE, the United States respectfully requests that the Court GRANT this
19   motion for substitution and enter an order substituting New Residential Mortgage LLC
20   for Ditech Financial LLC f/k/a Green Tree Servicing LLC pursuant to Fed. R. Civ. P.
21   25(c).
22            Respectfully submitted this 2nd day of November, 2020,
23                                                RICHARD E. ZUCKERMAN
                                                  Principal Deputy Assistant Attorney General
24
                                                  /s/ Nithya Senra
25                                                NITHYA SENRA (CA SBN 291803)
                                                  Trial Attorney, Tax Division
26                                                U.S. Department of Justice
                                                  Attorneys for the United States of America
27
28                                                   4
29
30
             Case 2:20-cv-00026-MTL Document 20 Filed 11/02/20 Page 5 of 5




1                                CERTIFICATE OF SERVICE
2    I hereby certify that on this 2nd day of November, 2020, I electronically filed the
     foregoing Motion and attached Exhibits with the Clerk of Court using the CM/ECF
3    system, which will send notification of such filing to the following:
4    Todd Sheridan, todd.sheridan@azag.gov
     Attorney for State of Arizona
5
     and I hereby certify that on the same date I have mailed the documents by United States
6    Postal Service to the following non-CM/ECF participants
7    Dennis J. Sprenger
     5108 E. Juniper Ave
8    Scottsdale, AZ 85254
9    Ditech Financial LLC
     c/o CT Corporation System
10   3800 N. Central Ave, Suite 460
     Phoenix, AZ 85012
11   Statutory Agent
12   New Residential Mortgage LLC
     c/o CT Corporation System
13   3800 N. Central Ave, Suite 460
     Phoenix, AZ 85012
14   Statutory Agent
15                                            /s/ Nithya Senra
                                              NITHYA SENRA
16                                            Trial Attorney, Tax Division
                                              United States Department of Justice,
17
18
19
20
21
22
23
24
25
26
27
28                                               5
29
30
